 

Exhibit 10.5

SKECHERS U.S.A., INC.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement” herein) is entered into as of January 1,
2015, by and between SKECHERS U.S.A., INC., a Delaware corporation (the
“Company”), and Michael Greenberg (“Employee").

1.Employment and Duties.  The Company hereby employs Employee as President of
the Company on the terms and subject to the conditions contained in this
Agreement.  Employee hereby accepts such employment and agrees to perform in
good faith and to the best of Employee's ability all services which may be
required of Employee hereunder, to do what is asked of him, and to be available
to render services at all times and places in accordance with such directions,
requests, rules and regulations made by the Company in connection with
Employee's employment.  Employee hereby acknowledges and understands the duties
and services that are expected of him hereunder, and he hereby represents that
he has the experience and knowledge to perform such duties and
services.  Employee shall report to the Chief Executive Officer of the Company,
or such other executive officer as may be designated by the Company.  Employee
shall be based at the Company's corporate offices.  Employee understands,
however, that Employee may be required to travel within and outside of the State
of California to discharge his duties hereunder.

2.Devotion to Company Business.  Employee shall devote his full business time,
ability, and attention to the business of the Company during the term of this
Agreement and shall not during the term of this Agreement engage in any other
business activities, duties, or pursuits whatsoever, or directly or indirectly
render any services of a business, commercial, or professional nature to any
other person or organization, whether for compensation or otherwise, without the
prior written consent of the Company’s Board of Directors.  It shall not be a
violation of this Agreement for Employee to (a) engage in charitable or
community activities, or in trade or professional organizations, or (b) manage
personal investments, as long as such activities do not significantly interfere
with the performance of Employee’s responsibilities as an employee of the
Company in accordance with this Agreement.  Nothing in this Agreement shall be
interpreted to prohibit Employee from making passive personal
investments.  However, Employee shall not directly or indirectly acquire, hold,
or retain any interest in any business competing with or similar in nature to
the business of the Company, except as permitted by Company policies or
authorized by the Chief Executive Officer of the Company.

3.Fiscal Year and Term of Employment Agreement.  The Company’s fiscal year is
January 1 through December 31 of each year (“Fiscal Year”), with the respective
fiscal quarters ending March 31, June 30, September 30 and December 31 of each
year (“Fiscal Quarter”). The term of this Agreement shall commence as of the
date hereof and shall terminate on December 31, 2018 (the “Term”), unless sooner
terminated as provided herein.

4.Compensation.  As compensation for Employee's services hereunder and all the
rights granted hereunder by Employee to the Company, Employee will be entitled
to the following pay and benefits:

 

--------------------------------------------------------------------------------

 

4.1Salary.  The Company will pay Employee a gross salary of not less than USD
$2.2 million per fiscal year during the term of this Agreement.  Employee's
salary shall be payable in bi-weekly increments in accordance with the Company's
payroll practices for salaried employees.

4.2Annual Bonus.  Employee will be eligible to receive an annual bonus in an
amount of not less than 0.25% percent of the amount which net sales for the
applicable Fiscal Year during the Term exceed net sales for the prior Fiscal
Year, such amounts being payable on a quarterly basis during the Term in an
amount which net sales for the applicable Fiscal Quarter exceed net sales for
the corresponding Fiscal Quarter in the prior year.  The bonus, if any, for each
such Fiscal Quarter will be paid no later than the end of the Fiscal Quarter
following the Fiscal Quarter in which the bonus is earned.

4.3Restricted Stock.  Employee and the Company acknowledge the Company’s October
21, 2014, grant of 200,000 shares of restricted Company stock to Employee, which
vest as follows: 50,000 shares on November 1, 2015; 50,000 shares on November 1,
2016; 50,000 shares on November 1, 2017 and 50,000 shares on November 1, 2018,
subject to the terms and conditions of the Company’s 2007 Incentive Award Plan
and the restricted stock agreement thereunder entered into between Employee and
the Company (the “Restricted Stock Agreement”).  Employee and the Company
further acknowledge that the grant of restricted stock under this Section 4.3 is
over and above any stock that had previously been granted to Employee and not in
lieu of any such stock.

4.4Automobile Allowance.  The Company will provide Employee with a Company car
commensurate with his position to use for Company business and will pay the
autormobile insurance premiums on Employee’s behalf.  

4.5Vacation.  Employee shall have the right during each one year period of the
term of this Agreement to earn and accrue four  weeks of paid vacation, in
accordance with and subject to the provisions of the Company’s vacation policy
in effect from time to time.  Employee may take accrued vacation at such times
that are mutually convenient to Employee and the Company, subject to the
business requirements of the Company.

4.6Employee Plans, etc.  Employee shall be entitled to participate, to the same
extent as other officers of the Company, in any bonus compensation plan, stock
purchase or stock option plan, group life insurance plan, group medical
insurance plan and other compensation or employee benefit plans (collectively,
"Plans") which are generally available to a majority of the other officers of
the Company during the term hereof and for which Employee shall qualify.
Employee further understands, however, that the Board of Directors, or such
committee or person or persons designated by the Board of Directors, shall
determine in its sole discretion  (i)  whether any Plans are made available to a
majority of the officers of the Company;  (ii)  whether one or more Plans are
adopted solely for the Chief Executive Officer and/or one or more (but not a
majority) of the officers of the Company;  (iii)  whether one or more Plans are
made available to a majority of the officers; and  (iv)  the amounts payable or
the benefits provided thereunder to each participant in whole or in
part.  Employee agrees and acknowledges that he has no vested interest in the
continuance of any Plan, and that no Plan in existence on the date of this
Agreement has acted as a material inducement to Employee in entering into this
Agreement.

2

--------------------------------------------------------------------------------

 

4.7Other Benefits.  Employee shall be entitled to participate, in the same
manner and to the same extent as other officers of the Company, in all of the
Company’s employee benefits as described in the Company’s Employee
Handbook.  However, nothing shall require or obligate the Company to adopt or
implement, or to prevent, preclude or otherwise prohibit the Company from
amending, modifying, continuing, discontinuing, or otherwise terminating any
particular employee benefit plan, program or arrangement.

5.Expense Reimbursement.  Employee shall be reimbursed by the Company for all
traveling, hotel, entertainment and other expenses that are properly and
necessarily incurred by Employee, consistent with Employee’s position with the
Company and the Company's policies on the same.

6.Termination of Employment.  This Agreement shall terminate automatically as of
the expiration date set forth in Section 3, above, without notice by either
party, unless renewed by mutual written agreement of Employee and the
Company.  In addition, this Agreement and Employee’s employment may be
terminated earlier only as follows:

6.1Death.  This Agreement and Employee’s employment shall terminate upon
Employee’s death.

6.2Disability.  The Company may terminate this Agreement and Employee’s
employment, by providing written notice of such termination to Employee, if
Employee shall suffer a physical or mental disability which renders Employee
unable to perform the essential functions of his job, with or without reasonable
accommodation.  Subject to the provisions of the Americans With Disabilities Act
and applicable state law, Employee shall be presumed to be disabled if Employee
is unable to substantially perform the services required of Employee hereunder
for a period in excess of 60 consecutive work days or 60 work days during any 90
work day period.  In such event, Employee shall be presumed to be disabled as of
such 60th workday.

6.3For Cause.  The Company may terminate this Agreement and Employee’s
employment for “Cause” by providing written notice of such termination to
Employee.  For purposes of this Agreement, “Cause” shall mean:  (i) Employee
willfully breaches or habitually neglects the duties that Employee is required
to perform under this Agreement; (ii) Employee commits an intentional act of
moral turpitude that has a material detrimental effect on the reputation or
business of the Company; (iii) Employee is convicted of a felony or commits any
material act of dishonesty, fraud or intentional misrepresentation; (iv)
Employee engages in an unauthorized disclosure or use of inside information,
trade secrets or other confidential information; or (v) Employee willfully
breaches a fiduciary duty, or violates any law, rule or regulation, which breach
or violation results in a material adverse effect on the Company.  If the
Company decides to terminate Employee’s employment for Cause, the Company will
provide Employee with notice specifying the grounds for termination, accompanied
by a brief written statement of the relevant facts supporting such grounds.

6.4Without Cause.  The Company may terminate this Agreement and Employee’s
employment without cause upon providing written notice of such employment
termination to Employee.

3

--------------------------------------------------------------------------------

 

6.5Voluntary Termination Without Good Reason .  Employee may voluntarily
terminate this Agreement and Employee’s employment with the Company without
“Good Reason” as defined in Section 6.6, below, upon providing one hundred
twenty (120) days written notice of such termination to the Company, provided,
however, that the Company may waive any part or all of the notice period, in its
sole and absolute discretion.

6.6Voluntary Termination for Good Reason.  Employee may terminate this Agreement
and Employee’s employment for “Good Reason” upon providing written notice of
such employment termination to the Company.  For purposes of this Agreement,
“Good Reason” shall mean the occurrence of any of the following without Cause,
unless the Company has Employee’s prior written consent: (i) Employee is removed
from his position specified in Section 1, above, and is not placed in a
reasonably comparable or higher position; (ii) an unreasonable reduction in the
duties defined in Section 1, above,  provided, however, that the term Good
Reason does not include a situation where duties defined in Section 1, above,
are removed from Employee's responsibilities and are replaced with duties that
have greater responsibility and/or authority than the duties that are removed;
(iii) Employee is demoted or his annual salary is reduced or his benefits and
annual compensation package is materially reduced; (iv) Employee is required to
relocate outside of Los Angeles County to continue employment; or (v) Employee’s
employment conditions are altered to the material detriment of
Employee.  Voluntary termination will not be considered to be for Good Reason
unless (i) Employee gives written notice of such termination to the Company
within ninety (90) days of learning from an authoritative source that the
Company has acted so as to provide Good Reason for Employee to terminate this
Agreement, (ii) Employee gives ninety (90) days' written notice of such
termination to the Company, specifying in detail the actions that constitute
Good Reason, and (iii) the Company does not cure the actions that would
constitute Good Reason within ninety (90) days of its receipt of the
notification.

6.7Change in Control.  The Company and/or its successor may terminate this
Agreement and Employee’s employment in connection with a Change in Control, as
defined and provided in Section 8.4, below.

7.Notice and Effective Date of Termination.

7.1Notice.  Any termination of this Agreement and Employee’s employment by the
Company or by Employee during the Term of this Agreement (other than as a result
of death) shall be communicated by written notice of termination to the other
party hereto.

7.2Date of Termination.  The Date of Termination shall be:

(a)If Employee’s employment is terminated by Employee’s Death, the date of
Employee’s death;

(b)If Employee’s employment is terminated by reason of Disability, the 31st day
following delivery of the notice of termination;

(c)If Employee’s employment is voluntarily terminated by Employee without Good
Reason or terminated by the Company for Cause, the date on which the notice of
termination is delivered by one party to the other party;

4

--------------------------------------------------------------------------------

 

(d)If Employee’s employment is terminated without Cause by the Company, the date
on which a notice of termination is delivered by the Company to Employee.

(e)If Employee’s employment is terminated by Employee for Good Reason, the 91st
day after the date on which a notice of termination is delivered by Employee to
the Company, provided that the Company has not cured the actions that would
constitute Good Reason within ninety (90) days of its receipt of the
notification.

(f)If Employee’s employment terminates by reason of a Change in Control, the
date on which a notice of termination is delivered by the Company or its
successor to Employee.  

8.Compensation and Benefits Upon Termination.

8.1Death or Disability.  If Employee’s employment terminates pursuant to Death
or Disability, Employee (or Employee’s estate) shall be paid Employee’s then
current salary earned through the date of termination, in addition to any
accrued, but unused vacation, and Employee shall be reimbursed for any business
expenses incurred by Employee in accordance with Section 5, above.  Employee
shall be entitled to no further compensation or benefits.

8.2Termination for Cause or Voluntary Termination Without Good Reason.  If
Employee’s employment terminates by the Company for Cause or by Employee without
Good Reason, Employee shall be paid Employee’s then current salary earned
through the date of termination, in addition to any accrued, but unused
vacation, and Employee shall be reimbursed for any business expenses incurred by
Employee in accordance with Section 5, above.  Employee shall be entitled to no
further compensation or benefits.

8.3Termination Without Cause or Voluntary Termination for Good Reason.  If
Employee’s employment terminates by the Company without Cause or by Employee
with Good Reason, Employee shall be paid Employee’s then current salary earned
through the date of termination, in addition to any accrued but unused vacation,
and Employee shall be reimbursed for any business expenses incurred by Employee
in accordance with Section 5, above.  Employee shall be entitled to no further
compensation or benefits, provided, however, that if in connection with the
termination of his employment Employee executes a “Waiver and Release Agreement”
in the form attached hereto as Attachment “A,” and if that “Waiver and Release
Agreement” is not revoked by Employee pursuant to its terms and becomes
effective and enforceable, then (i) the Company shall be obligated to pay
Employee the total gross amount (the “Section 8.3(i) Amount”) equal to
Employee’s salary for the remainder of the four year Term (at the annual rate
payable at the time of such termination) plus an annual bonus for each of the
remaining Fiscal Years in the four year Term equal to the highest amount of the
bonus specified in Section 4.2, above, that was earned by Employee in any Fiscal
Year in the four year Term prior to Employee’s termination, less bonus amounts
already paid for the Fiscal Year of termination, and (ii) the Company will, at
its own expense, accelerate the vesting of all Company stock options and
restricted Company stock held by the Employee, provided that such acceleration
is allowed by the terms of the Company’s 2007 Incentive Award Plan and the
Restricted Stock Agreement.  The payments and benefits specified in (i) and (ii)
of the preceding sentence will not be made, the “Waiver and Release Agreement”
will become null and void, and Employee will not be entitled to any payments or
benefits other than those specified in the first sentence of this Section

5

--------------------------------------------------------------------------------

 

8.3, unless and until each of the following four conditions are satisfied: (a)
Employee executes the “Waiver and Release Agreement” within twenty-one (21) days
after receiving it, (b) Employee returns the executed “Waiver and Release
Agreement” to the Company no later than five (5) working days after executing
it, (c) the “Waiver and Release Agreement” by its terms becomes effective and
enforceable after the seven (7) day revocation period specified in the “Waiver
and Release Agreement” has expired without revocation by Employee, and (d)
Employee returns all Records (as defined in Section 10, below) to the Company no
later than five (5) days after the termination of his employment.  Moreover,
Employee acknowledges and agrees that, if the Section 8.3(i) Amount exceeds the
amount that would qualify as “separation pay” within the meaning of Treasury
Regulation  1.409A-1(b)(9) (the “Separation Pay Limitation”), then the maximum
amount which would not exceed the Separation Pay Limitation shall be paid in one
lump-sum payment on the first Company payroll date which follows the end of the
month in which occurs the last of the events specified in (a)-(d) of the
immediately preceding sentence.  The balance of the Section 8.3(i) Amount shall
be paid in one lump-sum payment that is payable on the Company’s first payroll
date no earlier than six (6) months and one (1) day after the termination of
Employee’s employment, and no later than seven (7) months after the termination
of Employee’s employment.

Notwithstanding the foregoing or any other provision of this Agreement, if any
part or all of the payments or benefits specified in this Section 8.3 are
subject to taxation under Section 409A of the Internal Revenue Code, as
determined by the Company, with the advice of its independent accounting firm or
other tax advisors, then the payments or benefits shall be subject to
modification as set forth hereafter in Section 19 of this Agreement.

8.4Termination Upon Change in Control.  For purposes of this Agreement, “Change
in Control” is defined to mean the earlier occurrence of one of the following
events, whether by a single transaction or in a series of related transactions:
(i) a merger, consolidation or similar transaction involving (directly or
indirectly) the Company and, immediately after the consummation of such merger,
consolidation or similar transaction, the stockholders of the Company
immediately prior thereto do not own, directly or indirectly, outstanding voting
securities representing more than fifty percent (50%) of the combined
outstanding voting power of the surviving entity in such merger, consolidation
or similar transaction or more than fifty percent (50%) of the combined
outstanding voting power of the parent of the surviving entity in such merger,
consolidation or similar transaction; (ii) a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its subsidiaries to an entity, of more than fifty percent (50%) of
the combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale, lease, license or other
disposition; or (iii) the acquisition by any Person (other than any employee
benefit plan, or related trust, sponsored or maintained by the Company) as
Beneficial Owner (as ‘Person’ and ‘Beneficial Owner’ are defined in the
Securities Exchange Act of 1934, as amended, or the rules and regulations
thereunder), directly or indirectly, of securities of the Company representing
20 percent (20%) or more of the total voting power represented by the Company’s
then outstanding voting securities.

If Employee’s employment is terminated by the Company or its successor without
Cause during the Term of this Agreement upon or within one hundred twenty (120)
days after a Change

6

--------------------------------------------------------------------------------

 

in Control, Employee shall be paid Employee’s then current salary earned through
the date of termination, in addition to any accrued but unused vacation, and
Employee shall be reimbursed for any business expenses incurred by Employee in
accordance with Section 5, above.  Employee shall be entitled to no further
compensation or benefits, provided, however, that that if the Company or its
successor terminates Employee’s employment without Cause during the Term of this
Agreement upon a Change in Control or within one hundred twenty (120) days after
a Change in Control, and if in connection with the termination of his employment
by the Company Employee executes a “Waiver and Release Agreement” in the form
attached hereto as Attachment “A, and if that “Waiver and Release Agreement” is
not revoked by Employee pursuant to its terms and becomes effective and
enforceable, then (i) the Company shall be obligated to pay Employee the total
gross amount (the “Section 8.4(i) Amount”) equal to Employee’s salary for the
remainder of the four year Term (at the annual rate payable at the time of such
termination) plus an annual bonus for each of the remaining Fiscal Years in the
four year Term equal to the highest amount of the bonus specified in Section
4.2, above, that was earned by Employee in any Fiscal Year in the four year Term
prior to Employee’s termination, less bonus amounts already paid for the Fiscal
Year of termination, and (ii) the Company will, at its own expense, accelerate
the vesting of all Company stock options and restricted Company stock held by
the Employee, provided that such acceleration is allowed by the terms of the
Company’s 2007 Incentive Award Plan and the Restricted Stock Agreement.  The
payments and benefits specified in (i) and (ii) of the preceding sentence will
not be made, the “Waiver and Release Agreement” will become null and void, and
Employee will not be entitled to any payments or benefits other than those
specified in the first sentence of this Section 8.4, unless and until each of
the following four conditions are satisfied: (a) Employee executes the “Waiver
and Release Agreement” within twenty-one (21) days after receiving it, (b)
Employee returns the executed “Waiver and Release Agreement” to the Company no
later than five (5) working days after executing it, (c) the “Waiver and Release
Agreement” by its terms becomes effective and enforceable after the seven (7)
day revocation period specified in the “Waiver and Release Agreement” has
expired without revocation by Employee, and (d) Employee returns all Records (as
defined in Section 10, below) to the Company no later than five (5) working days
after the termination of his employment.  Moreover, Employee acknowledges and
agrees that, if the Section 8.4(i) Amount exceeds the Separation Pay Limitation,
then the maximum amount which would not exceed the Separation Pay Limitation
shall be paid in one lump-sum payment on the first Company payroll date which
follows the end of the month in which occurs the last of the events specified in
(a)-(d) of the immediately preceding sentence.  The balance of the Section
8.4(i) Amount shall be paid in one lump-sum payment that is payable on the
Company’s first payroll date no earlier than six (6) months and one (1) day
after the termination of Employee’s employment, and no later than seven (7)
months after the termination of Employee’s employment. The payments and benefits
under this Section 8.4 shall be in lieu of any payments or benefits due under
Section 8.3.

Notwithstanding the foregoing or any other provision of this Agreement, if any
part or all of the payments or benefits specified in this Section 8.4 are
subject to taxation under Section 280G or Section 409A of the Internal Revenue
Code, as determined by the Company, with the advice of its independent
accounting firm or other tax advisors, then the payments or benefits shall be
subject to modification as set forth hereafter in Section 18 or Section 19 of
this Agreement.

7

--------------------------------------------------------------------------------

 

8.5Single Trigger Event.  The provisions for payments contained in this
Section 8 may be triggered only once during the term of this Agreement, so that,
for example, should Employee be terminated because of a Disability and should
there thereafter be a Change in Control, then Employee would be entitled to be
paid only under Section 8.1 and not under Section 8.4, as well. In addition,
Employee shall not be entitled to receive severance benefits of any kind from
any parent, wholly owned subsidiary or other affiliated entity of the Company if
in connection with the same event of series of events as to which the payments
provided for in Section 8.3 or Section 8.4 have been triggered.

8.6The Company shall have no further obligations to Employee as a result of the
termination of Employee’s employment, other than those expressly outlined in
this Section 8.

9.Trade Secrets and Related Matters.

9.1"Trade Secrets" means confidential business or technical information or trade
secrets of the Company which Employee acquires while employed by the Company,
whether or not conceived of, developed or prepared by Employee or at his
direction and includes, without limitation:

(a)Any information or compilation of information concerning the Company's
financial position, financing, purchasing, accounting, marketing, merchandising,
sales, salaries, pricing, investments, costs, profits, plans for future
development, employees, prospective employees, research, development, formulae,
patterns, designs, drawings, inventions, plans, specifications, devices,
products, procedures, processes, operations, techniques, software, computer
programs or data;

(b)Any information or compilation of information concerning the identity, plans,
requirements, preferences, practices and methods of doing business on specific
customers, suppliers, prospective customers and prospective suppliers of the
Company;

(c)Any other information or "know how" which is related to any product, process,
service, business or research of the Company; and

(d)Any information which the Company acquires from another party and treats as
its proprietary information or confidential information," whether or not owned
or developed by the Company.

Notwithstanding the foregoing, "Trade Secrets" do not include either of the
following:

(a)Information which is publicly known through no breach of this Section 9 by
Employee, or which is generally employed by the trade, whether on or after the
date that Employee first acquires the information; or

(b)General information or knowledge which Employee necessarily would have
legitimately learned in the course of similar work elsewhere in the trade.

8

--------------------------------------------------------------------------------

 

9.2Acknowledgments.  Employee acknowledges that:

(a)Employee's relationship with the Company will be a confidential relationship
in which Employee will have access to and may create Trade Secrets.

(b)The Company uses the Trade Secrets in its business to obtain a competitive
advantage over its competitors who do not know or use that information.

(c)The protection of the Trade Secrets against unauthorized disclosure or use is
of critical importance in maintaining the competitive position of the Company.

9.3Nondisclosure, etc.  Employee acknowledges that disclosure of any Trade
Secret about the Company by Employee would be damaging to the Company and the
growth of its business.  As such, Employee agrees and warrants that he will not
at any time or in any manner directly or indirectly use for his own benefit or
the benefit of any other person or entity, or otherwise divulge, disclose or
communicate in any fashion, to any person or entity, including, without
limitation, the media or by way of the World Wide Web, any Trade Secret of the
Company that has been learned or discovered by Employee while performing or
preparing to perform his duties for the Company, without permission of the
Company’s Chief Executive Officer or unless compelled to do so by applicable
law.  

9.4Liability.  Employee acknowledges that each of the restrictions contained in
this Agreement relating to this Paragraph 9 is reasonable and necessary in order
to protect legitimate interests of the Company and that any violation thereof
would cause irreparable injury to the Company.  Employee acknowledges and agrees
that, in the event of any violation thereof, the Company shall be authorized and
entitled to obtain preliminary and permanent injunctive relief as well as an
equitable accounting of all profits or benefits arising out of such violation
and any damages for breach of this Agreement which may be applicable.  The
aforesaid rights and remedies shall be independent, severable and cumulative and
shall be in addition to any other rights or remedies to which the Company may be
entitled under this Agreement or applicable law.  

9.5Non-Competition.  Employee agrees that, during the period of Employee’s
employment with the Company (a) he will not, directly or indirectly, either as
an employee or in any other capacity, engage or participate in any business that
is in competition in any manner whatsoever with the Company, including, but not
limited to, the brokering of transactions to competitors of the Company, and (b)
he will not engage in any activity that presents a conflict of interest with his
duties and responsibilities to the Company.

9.6Non-Solicitation of Employees.  Employee shall not, during the term of this
Agreement and for a period of one (1) year thereafter, for himself or on behalf
of any other person, partnership, corporation or entity, directly or indirectly,
or by action in concert with others, solicit, induce, suggest or encourage any
person known to him to be an employee of the Company or any affiliate of the
Company to terminate his or her employment or other contractual relationship
with the Company or any of its affiliates.

9.7Severability.  The parties agree that the above restrictions contained in
this Section 9 shall be completely severable and independent, and any invalidity
or unenforceability

9

--------------------------------------------------------------------------------

 

of any one or more of such restrictions, or portions of such restrictions, shall
not render invalid or unenforceable any one or more of the other restrictions or
portions of restrictions.

10.Records.

10.1Records: Definition.  The word “Records” shall be given its broadest
possible interpretation and shall include, without limitation, files, accounts,
records, log books, documents, drawings, sketches, designs, diagrams, models,
plans, blueprints, specifications, manuals, books, forms, notes, reports,
memoranda, studies, surveys, software, flow charts, data, computer programs,
listing of source code, calculations, recordings, catalogues, compilations of
information, correspondence, confidential data of customers and employees, and
all copies, abstracts or summaries of the foregoing in any storage medium
(including, without limitation, electronic form), as well as instruments, tools,
storage devices, disks, equipment and all other physical items related to the
business of the Company (other than merely personal items of a general
professional nature), whether of a public nature or not, and whether prepared by
Employee or not.

10.2Ownership.  All Records are and shall remain the exclusive property of the
Company.

10.3Return of Records.  At the termination of this Agreement for any reason,
Employee shall promptly return to the Company all records in Employee's
possession or over which Employee has control.    

11.Ownership of Material and Ideas.  Employee agrees that all material, ideas,
and inventions pertaining to the business of the Company, any of its affiliates
or of any client of the Company, including but not limited to, all patents and
copyrights thereon and renewals and extensions thereof, trademarks and trade
names, and the names, addresses and telephone numbers of customers, distributors
and sales representatives of the Company, belong solely to the
Company.  Employee hereby assigns any rights he may have to any such property to
the Company, and agrees to execute and deliver any documents which evidence such
assignment.

12.Services Unique.  It is agreed that the services to be rendered by Employee
hereunder are of a special, unique,  unusual, extraordinary and intellectual
character which gives them a peculiar value, the loss of which cannot be
reasonably or adequately compensated in damages in an action at law and that a
breach by Employee of any of the provisions contained in this Agreement will
cause the Company irreparable injury and damage.  Employee expressly agrees that
the Company shall be entitled to injunctive or other equitable relief to prevent
such a breach.  Resort to any such equitable relief shall not be construed as a
waiver of any of the rights or remedies which the Company may have against
Employee for damages or otherwise.

13.Key Man Life Insurance.  During the term of this Agreement, the Company may
at any time effect insurance on Employee's life and/or health in such amounts
and in such form as the Company may in its sole discretion decide.  Employee
shall not have any interest in such insurance, and shall not have the right to
designate beneficiaries, but shall, if the Company requests, submit to such
medical examinations, supply such information and execute such documents as may
be required in connection with, or so as to enable the Company to effect, such
insurance.

10

--------------------------------------------------------------------------------

 

14.Resignations.  Employee agrees that, upon termination of employment for any
reason, Employee will submit his resignations from all offices and directorships
with the Company and its related entities.

15.Indemnity.  During the time of Employee’s employment and after the
termination of Employee’s employment (for any reason and under any
circumstances), the Company shall indemnify Employee in accordance with the
Company’s By-Laws and applicable law.  

16.Notices.  Any and all notices, demands or other communications required or
desired to be given hereunder by any party to the other party shall be in
writing and shall be deemed to have been duly given or made when (i) received by
the other party by personal delivery or by United States Mail, certified or
registered, postage prepaid, return receipt requested, (ii) transmitted by
facsimile, or (iii) mailed by overnight mail, addressed as follows:

To the Company:

SKECHERS USA, INC.

228 Manhattan Beach Boulevard

Manhattan Beach, California 90266

Attn:  Chief Executive Officer

 

To Employee:

Michael Greenberg

(at the address set forth below his signature)

 

Either party may change his or its address for the purpose of receiving notices,
demands and other communications as herein provided by a written notice given in
the manner aforesaid to the other party.

17.Withholding of Taxes.  All payments required to be made by the Company to
Employee under this Agreement shall be subject to the withholding and deduction
of such amounts as required by law.

18.Excise Tax Provision.  Notwithstanding anything elsewhere in this Agreement
to the contrary, if any of the payments or benefits provided for in this
Agreement, together with any other payments or benefits which Employee has the
right to receive from the Company (or its affiliated companies), would
constitute a “parachute payment” as defined in Section 280G(h)(2) of the Code,
the parties agree that the payments or benefits provided to Employee pursuant to
this Agreement shall be reduced so that the present value of the total amount
received by Employee that would constitute a ‘‘parachute payment” will be one
dollar less than three times Employee’s base amount (as defined in Section 280G
of the Code) and so that no portion of the payment or benefits received by
Employee would be subject to the excise tax imposed by Section 4999 of the
Code.  Any such reduction shall be applied first to any and all payments and
benefits that are not considered “nonqualified deferred compensation” for
purposes of Section 409A of the Code (in such order and manner as Employee in
his sole discretion may determine).  After any and all such payments and
benefits have been eliminated, any reduction of payments and benefits that are
considered “nonqualified deferred compensation” shall be made in reverse
chronological order of their payment dates (determined without regard to any
acceleration of payment as a result of any Change of Control or other similar
event).

11

--------------------------------------------------------------------------------

 

19.Internal Revenue Code Section 409A Limitation.  It is the intention of the
Company and Employee that any bonus, severance and other amounts that may become
payable to Employee under this Agreement either be exempt from, or otherwise
comply with, Section 409A of the Code (“Section 409A”).  Each payment and each
installment of any bonus, severance or other payment provided to Employee under
this Agreement or otherwise shall be treated as a separate payment for purposes
of application of Section 409A.  Notwithstanding any other term or provision of
this Agreement, to the extent that any provision of this Agreement is determined
by the Company with the advice of its independent accounting firm or other tax
advisors to be subject to and not in compliance with Section 409A, including,
without limitation, the definition of “change in control” or “disability,” the
timing of commencement and completion of severance and/or other benefit payments
to Employee hereunder, or the amount of any such payments, such provisions shall
be interpreted in the manner required to comply with Section 409A.  The Company
and Employee acknowledge and agree that such interpretation could, among other
matters, (i) limit the circumstances or events that constitute a “change in
control” or “disability,” (ii) delay for a period of six (6) months or more, or
otherwise modify the commencement of severance and/or other benefit payments,
(iii) modify the completion date of severance and/or other benefit payments,
and/or (iv) reduce the amount of any such payments.

Payments determined to be “nonqualified deferred compensation” payable upon
Employee’s separation from service from the Company at a time that Employee is
determined to be a “specified employee” (as defined and determined under Section
409A) shall be made no earlier than (a) the first (1st) day of the seventh (7th)
complete calendar month following such separation from service, or (b)
Employee’s death, consistent with the provisions of Section 409A.  Any payment
delayed by reason of the prior sentence shall be paid out in a single lump sum
at the end of such required delay period in order to catch up to the original
payment schedule.

All expense reimbursement or in-kind benefits subject to Section 409A provided
under this Agreement or under any Company program or policy, shall be subject to
the following rules: (i) the amount of expenses eligible for reimbursement or
in-kind benefits provided during one calendar year may not affect the benefits
provided during any other calendar year; (ii) reimbursements shall be paid no
later than the end of the calendar year following the calendar year in which
Employee incurs such expenses, and Employee shall take all actions necessary to
claim all such reimbursements on a timely basis to permit the Company to make
all such reimbursement payments prior to the end of said period, and (iii) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit.

It is the intent of the parties that the provisions of this Agreement and all
other plans and programs sponsored by the Company be interpreted to comply in
all respects with Section 409A; provided, however, the Company shall have no
liability to Employee, or any successor or beneficiary thereof, in the event
taxes, penalties or excise taxes may ultimately be determined to be applicable
to any payment or benefit received by Employee or any successor or beneficiary
thereof.

The Company and Employee further acknowledge and agree that if, in the judgment
of the Company and its independent accounting firm or other tax advisors,
amendment of this Agreement is necessary to comply with Section 409A, the
Company and Employee will negotiate reasonably and in good faith to amend the
terms of this Agreement to the extent

12

--------------------------------------------------------------------------------

 

necessary so that it complies (with the most limited possible economic effect on
the Company and Employee) with Section 409A.

20.Applicable Law.  This Agreement shall, in all respects, be governed by the
laws of the State of California applicable to agreements executed and to be
wholly performed within the State of California.  

21.Severability.  In the event that any of the provisions, or portions thereof,
of this Agreement are held to be unenforceable or invalid by any court of
competent jurisdiction, the validity and enforceability of the remaining
provisions or portions thereof shall not be affected thereby.  

22.Mediation.  Prior to engaging in any legal or equitable litigation or other
dispute resolution process regarding any of the terms and conditions of this
Agreement between the parties, or concerning the subject matter of the Agreement
between the parties, each party specifically agrees to engage in good faith in a
mediation process at the expense of the Company, complying with the procedures
provided for under California Evidence Code Sections 1115 through and including
1125, as then currently in effect.  The parties further and specifically agree
to use their best efforts to reach a mutually agreeable resolution of the
matter.  The parties understand and specifically agree that should either party
to this Agreement refuse to participate in mediation for any reason, the other
party will be entitled to seek a court order to enforce this provision in any
court of appropriate jurisdiction requiring the dissenting party to attend,
participate, and to make a good faith effort in the mediation process to reach a
mutually agreeable resolution of the matter.

23.Arbitration.  To the extent not resolved through mediation as provided in
Section 22, and except for claims that may not be included in this arbitration
agreement as a matter of law (e.g., unemployment and workers’ compensation
claims), all claims, disputes and other matters in question arising out of or
relating to this Agreement, the Employee’s employment with the Company, any
termination of the Employee’s employment, the enforcement or interpretation of
this Agreement, or because of an alleged breach, default, or misrepresentation
in connection with any of the provisions of this Agreement, including (without
limitation) any common law claims and any state or federal statutory claims,
both claims the Employee may have against the Company (and its current or former
affiliates, directors, shareholders, officers, employees, members, successors,
agents and assigns) and claims the Company may have against the Employee, shall
be resolved by binding arbitration in Los Angeles, California, before a sole,
neutral arbitrator (the “Arbitrator”) mutually selected by the parties from
Judicial Arbitration and Mediation Services (“JAMS”) in accordance with the
Employment Arbitration Rules and Procedures (“Rules”) of JAMS then in
effect. The Rules may be found on JAMS’ website at www.jamsadr.com.  The parties
acknowledge and agree that that the arbitration and this agreement to arbitrate
will be governed by the Federal Arbitration Act, and that the Company’s business
and the nature of the Employee’s employment affects interstate commerce.  Final
resolution of any dispute through arbitration may include any remedy or relief
that the Arbitrator deems just and equitable, including any and all remedies
provided by common law and applicable state or federal statutes, any and all
remedies that would otherwise be available to the Employee and the Company in a
court action.  The parties will be permitted to engage in sufficient discovery
to allow the parties to gather necessary evidence to prove their claims and
present their defenses.  The prevailing party shall be entitled to such
reasonable attorneys' fees,

13

--------------------------------------------------------------------------------

 

costs and expenses as may be fixed by the arbitrator, including, without
limitation, the costs and fees charged by the arbitrator and JAMS, in accordance
with the provisions of applicable law.  However, if either party prevails on a
statutory claim that affords attorneys’ fees to the prevailing party, the
arbitrator may award reasonable fees to the prevailing party in accordance with
applicable law.  Subject to the arbitrator’s ruling, the Company shall pay
filing fees related to the arbitration and the arbitrator’s fees and costs.  At
the conclusion of the arbitration, the Arbitrator shall issue a written decision
that sets forth the essential findings and conclusions upon which the
Arbitrator’s award or decision is based.  The parties expressly waive the right
to a jury trial, and agree that the arbitrator’s award shall be final and
binding on both parties, subject to any appeal rights provided by law, and may
be enforced by any court of competent jurisdiction.

24.Modifications or Amendments.  No amendment, change or modification of this
Agreement shall be valid unless in writing and signed by each of the parties
hereto.  Further, any amendment, change or modification of this Agreement must
be approved in advance by the Board of Directors of the Company and reflected in
the minutes of such Board's meetings or in an action by unanimous written
consent.

25.Successors and Assigns.  All of the terms and provisions contained herein
shall inure to the benefit of and shall be binding upon the parties hereto and
their respective heirs, personal representatives, successors and assigns.  In
view of the personal nature of the services to be performed under this Agreement
by Employee, Employee will not have the right to assign, transfer or delegate
any of his rights, obligations or benefits under this Agreement.

26.Entire Agreement.  Employee acknowledges and agrees that the Company has not
made any representation with respect to the subject matter of this Agreement or
any representation inducing the execution of this Agreement except such
representations as are specifically set forth herein, and Employee expressly
acknowledges that he has relied on his own judgment in entering into this
Agreement.  Employee further agrees that any representations that may have
heretofore been made by the Company to Employee are of no effect and that
Employee has not relied thereon in connection with his dealings with the
Company.  With the exception of (i) the Restricted Stock Agreement, (ii) the
indemnification agreement dated June 7, 1999, and (iii) the registration rights
agreement dated June 9, 1999, each executed by Employee and the Company (and the
Greenberg Family Trust in the case of the registration rights agreement), which
remain in full force and effect, and which are incorporated by reference in this
Agreement, this Agreement constitutes the entire Agreement between the Company
and Employee and fully supersedes any and all prior agreements or understandings
between them pertaining to the subject matter of this Agreement.  This Agreement
may not be altered, modified, amended or changed, in whole or in part, except as
specified in Section 24, above.

27.No Waiver.  Any failure by either party on any occasion to enforce or require
adherence to any term or condition of this Agreement shall not constitute a
waiver of any such term or condition, and shall not prevent that party from
insisting on the strict adherence to and performance of such term or condition
on any other or future occasion.

28.Drafting.  This Agreement shall be construed as if each party participated
equally in its negotiation and drafting, and each party agrees that any
ambiguity contained in any provision of this Agreement shall not be construed
against either party to this Agreement by virtue of that party’s role in the
negotiation or drafting of this Agreement.

14

--------------------------------------------------------------------------------

 

29.Section Headings.  The various section headings are inserted for purposes of
convenience only and shall not affect the meaning or interpretation of this
Agreement or any section hereof.

30.Counsel.  Employee acknowledges that he is free to seek advice from
independent counsel with respect to this Agreement, and that the Company has
urged him to seek such advice.  Employee further acknowledges that he either has
obtained such advice or, after carefully reviewing this Agreement, voluntarily
has decided to forego such advice.  

31.Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but both of which together will constitute
one and the same instrument.

32.Survival of Certain Provisions.  Upon the termination of this Agreement and
Employee’s employment, the obligations of the Company and Employee hereunder
shall cease, except to the extent of the Company’s obligation, if any, to
provide payments and benefits to Employee following termination of employment,
as specified in Section 8 (and Attachment “A”), and provided that Sections 5,
9.1, 9.2, 9.3, 9.4, 9.6, 9.7, 10, 11, 12, 14, 15, 16, 17, 18, 19, 20, 21, 22,
23, 24, 25, 26, 27, 28, 29 and 30 of this Agreement shall also survive the
termination hereof.

//

//

//

//[The next page is the signature page]

//

//

//




15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

EMPLOYEE:

 

COMPANY:

SKECHERS U.S.A., INC.

a Delaware corporation

 

 

 

/s/ Michael Greenberg

 

By:

/s/ David Weinberg

Michael Greenberg

 

 

 

 

David Weinberg

228 Manhattan Beach Blvd.

 

Name

Manhattan Beach, CA 90266

 

 

Address

 

Chief Financial Officer and Chief Operating Officer

 

 

Title




16

--------------------------------------------------------------------------------

 

ATTACHMENT “A”

 

WAIVER AND RELEASE AGREEMENT




17

--------------------------------------------------------------------------------

 

WAIVER AND RELEASE AGREEMENT

This Waiver and Release Agreement (the “Waiver Agreement”) is entered into by
and between MICHAEL GREENBERG (“Employee”) and SKECHERS U.S.A., INC. (the
“Company”).

RECITALS

A.Employee and the Company have entered into an Employment Agreement dated as of
January 1, 2015 (the “Agreement”).

B.A condition precedent to certain of the Company’s obligations under [Section
8.3 or Section 8.4, as applicable] of the Agreement is the execution of this
Waiver Agreement by Employee.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties, intending to
be legally bound, agree and covenant as follows:

GENERAL RELEASE

In consideration for the payments and benefits specified in Section [Section 8.3
or Section 8.4, as applicable] of the Agreement, Employee agrees unconditionally
and forever to release and discharge the Company, and its parents, subsidiaries,
affiliates and successors-in-interest, and all of their respective officers,
directors, managers, employees, members, shareholders, representatives,
attorneys, insurers, reinsurers, agents and assigns, from any and all claims,
actions, causes of action, demands, rights or damages of any kind or nature
whatsoever, whether known or unknown, foreseen or unforeseen, which Employee
ever had, now has or may claim to have against any or all of them for, upon or
by reason of any fact, matter, injury, incident, circumstance, cause or thing
whatsoever, from the beginning of time up to and including the date of
Employee's execution of this Waiver Agreement, including, without limitation,
any claim or obligation arising from or in any way related to Employee's
employment with the Company, the termination of that employment or an alleged
breach of the Agreement.

This General Release specifically includes, but is not limited to, any claim for
discrimination or violation of any statutes, rules, regulations or ordinances,
whether federal, state or local, including, but not limited to, Title VII of the
Civil Rights Act, the Age Discrimination in Employment Act, the Reconstruction
Era Civil Rights Act, the California Fair Employment and Housing Act, the
California Labor Code and the California Business and Professions Code, the
California constitution, and any claims at common law.

Employee further knowingly and willingly agrees to waive the provisions and
protections of Section 1542 of the California Civil Code, which reads:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

18

--------------------------------------------------------------------------------

 

This General Release covers not only any and all claims by Employee against the
Company and the other persons and entities released in his General Release, but,
to the extent permitted by applicable law, it also covers any claim for monetary
recovery or reinstatement asserted on Employee’s behalf by any other person or
entity, including, without limitation, any government agency, and Employee
expressly waives the right to any such monetary recovery or reinstatement.

This General Release does not include any claims that cannot lawfully be waived
or released by Employee.

REPRESENTATIONS OF EMPLOYEE

Employee represents and agrees that, prior to his execution of this Waiver
Agreement, Employee has been informed by the Company of his right to consult
with legal counsel regarding the terms of this Waiver Agreement, that Employee
has had the opportunity to discuss the terms of this Waiver Agreement with legal
counsel of Employee’s choosing, and that the Company by this writing is
encouraging Employee to seek this advice of legal counsel.

Employee affirms that no promise or inducement was made to cause Employee to
enter into this Waiver Agreement other than the inducements provided in this
Waiver Agreement and in the Agreement.  Employee further confirms that Employee
has not relied upon any statement or representation by anyone, other than what
is in this Waiver Agreement and the Agreement, as a basis for Employee’s
agreement to execute this Waiver Agreement.

MISCELLANEOUS

Except for the Agreement, this Waiver Agreement sets forth the entire agreement
between Employee and the Company regarding the subject matter hereof, and shall
be binding on both party’s heirs, representatives and successors.  This Waiver
Agreement shall be construed under the laws of the State of California, both
procedurally and substantively.  If any portion of this Waiver Agreement is
found to be illegal or unenforceable, such action shall not affect the validity
or enforceability of the remaining paragraphs or subparagraphs of this Waiver
Agreement.

Employee and the Company acknowledge and agree that (i) Employee has twenty-one
(21) days from his receipt of this Waiver Agreement in which to consider its
terms (including, without limitation, Employee’s release and waiver of any and
all claims under the Age Discrimination in Employment Act) before executing it,
although Employee may execute this Waiver Agreement earlier if he chooses (but
not earlier than his employment termination date), and (ii) Employee will have
seven (7) days after his execution of this Waiver Agreement in which to revoke
this Waiver Agreement (including, without limitation, Employee’s release and
waiver of any and all claims under the Age Discrimination in Employment Act), in
which event a written notice of revocation must be received by the Chief
Executive Officer of the Company before the expiration of this seven (7) day
revocation period.

Employee and the Company further acknowledge and agree that the payments and
benefits specified in subsections (i) and (ii) of [Section 8.3 or Section 8.4,
as applicable] of the Agreement will not be made, the Waiver Agreement will
become null and void, and Employee will not be entitled to any payments or
benefits other than those specified in the first sentence of [Section 8.3 or
Section 8.4, as applicable] of the Agreement, unless and until each of the

19

--------------------------------------------------------------------------------

 

following four conditions are satisfied: (a) Employee executes the Waiver
Agreement within twenty-one (21) days after receiving it, (b) Employee returns
the executed Waiver Agreement to the Company no later than five (5) working days
after executing it, (c) the Waiver Agreement by its terms becomes effective and
enforceable after the seven (7) day revocation period specified in the preceding
paragraph has expired without revocation by Employee, and (d) Employee returns
all Records (as defined in Section 10 of the Agreement) to the Company no later
than five (5) days after the termination of his employment.  Moreover, Employee
acknowledges and agrees that, if the combined payments specified in subsection
(i) of [Section 8.3 or Section 8.4, as applicable] of the Agreement exceed the
Separation Pay Limitation as that term is defined in the Agreement, then the
amounts payable pursuant to [Section 8.3 or Section 8.4, as applicable] shall be
paid in the amounts and at the times specified in [Section 8.3 or Section 8.4,
as applicable].

This Waiver Agreement becomes effective, enforceable and irrevocable on the
eighth (8th) day following Employee’s execution of this Waiver Agreement. No
payments or benefits will be made or given to Employee until such date.

The undersigned agree to the terms of this Waiver Agreement and voluntarily
enter into it with the intent to be bound hereby.

 

EMPLOYEE:

 

COMPANY:

SKECHERS U.S.A., INC.

a Delaware corporation

 

 

 

 

 

By:

 

Michael Greenberg

 

 

 

 

 

 

 

Name

 

 

 

Title

 

20